DETAILED ACTION
This action is pursuant to the claims filed on August 23, 2021. Currently claims 1-7, 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, 38, and 40-42 are pending with claims 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, and 38 withdrawn from consideration, claims 8-16, 19, 21, 24, 26-27, 30, 32, 35, 37, 39, and 43-45 canceled and claims 1 and 40 amended. Below follows a complete first action on the merits of claims 1-7 and 40-42. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the drawings overcome the previous drawing objection. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “to heat the arterial and/or vascular tissue of the subject at a rate of 1.5-1.7 °C/s” in line 6. However, the specification as originally filed fails to provide written description support for a rate of 1.5- 1.7 °C/s. Turning to the specification, it appears the rate is recited as 15-17 °C/s as seen on p. 25, line 29 ([0162] of the PGPUB). However, these two numbers are not the same and thus do not provide support for the claim language as is. Even further, referring to Fig. 13, such a figure also does not provide (implicitly or explicitly) support for such a range. As such, the disclosure fails to provide written description support for the current claimed range. 
Claim 40 is rejected for similar reasons as claim 1 for reciting the limitation “to heat the atheroma and/or atherosclerotic plaque at a rate of 1.5-1.7 °C/s” in line 7. Please see discussion above. 
Claims 2-7 and 41-42 are also rejected for their dependency on a rejected claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (due to the 112(a) rejection) for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vrba et al (US PGPUB: 2019/0069949): [0519] discusses apply power to a threshold temperature value is reached and applying power for a second period of time in order to maintain the temperature 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794